Exhibit 10.16

EXECUTION COPY

PATENT AND TRADEMARK SECURITY AGREEMENT

PATENT AND TRADEMARK SECURITY AGREEMENT, dated as of December 17, 2009, (this
“Agreement”), made by JAGGED PEAK, INC., a Nevada corporation, with its
principal place of business located at 3000 Bayport Drive, #250, Tampa, Florida
33607 (together with its Subsidiaries, “Grantor”), in favor of MORIAH CAPITAL,
L.P., a Delaware limited partnership with offices at 444 Madison Avenue, Suite
501, New York, NY 10022 (“Lender”).

W I T N E S S E T H:

WHEREAS, the Grantor is a borrower under, and has entered into, a loan agreement
with Lender, of even date herewith, pursuant to which Lender is making revolving
loans to Borrowers named therein (the “Loan Agreement”);

WHEREAS, the Grantor has, or may in the future acquire, certain right, title and
interest in and to certain patents, patent applications and trademarks and
related property;

WHEREAS, the Grantor has agreed to grant to the Lender a security interest in
its right, title and interest in and to all of its owned and after-acquired
patents, patent applications, trademarks and related rights to secure the
payment and performance of obligations of the Grantor under the Loan Agreement
and the other Loan Documents (as defined in the Loan Agreement);

WHEREAS, it is a condition precedent to the Lender’s entry into the Loan
Agreement that the Grantor shall have executed and delivered this Agreement to
the Lender;

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein and in the other Loan Documents, and for other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby as follows:

1. Certain Definitions.

(a) All the agreements or instruments herein defined shall mean such agreements
or instruments as the same may from time to time be supplemented or amended or
the terms thereof waived or modified to the extent permitted by, and in
accordance with, the terms thereof and of this Agreement.

(b) Capitalized terms used herein without definition shall have the respective
meanings assigned to such terms in the Loan Agreement.



--------------------------------------------------------------------------------

(c) The following terms shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):

“Contract” means any contract, agreement, arrangement, license, lease,
commitment or other instrument or understanding of any kind, whether written or
oral, express or implied.

“Patent and Trademark Collateral” means all of the Grantor’s right, title and
interest in and to each of the following, whether now owned or at any time
hereafter acquired by the Grantor or in which the Grantor now has or at any time
in the future may acquire any right, title or interest:

(1) all Patents;

(2) all Patent Licenses;

(3) all Trademarks;

(4) all Trademark Licenses;

(5) all Contracts, Documents and General Intangibles developed or acquired by
the Grantor relating to any and all of the foregoing;

(6) all insurance policies to the extent they relate to the preceding items
(1) through (5); and

(7) to the extent not otherwise included in the preceding items (1) through (6),
all Proceeds, products, rents, issues, profits and returns of and arising from
any and all of the foregoing.

“Patent(s)” means all patents, patent applications and patent disclosures which
are presently, or in the future may be, owned, issued, acquired or used (whether
pursuant to a license or otherwise) anywhere in the world by the Grantor, in
whole or in part, and all of the Grantor’s right, title and interest in and to
all patentable inventions and to file applications for patents under patent laws
of the United States or of any other jurisdiction, including any and all
extensions, reissues, substitutes, continuations, continuations-in-part,
divisionals, patents of addition, re-examinations and renewals thereof, and
patents issuing therefrom, and any other proprietary rights related to any of
the foregoing (including, without limitation, remedies against infringements
thereof and rights of protection of an interest therein under the laws of all
jurisdictions) and any and all foreign counterparts of any of the foregoing,
including those listed on Exhibit A to this Agreement, as it may be amended,
supplemented or otherwise modified from time to time.

“Patent Licenses” means each license agreement identified in Exhibit A to this
Agreement as it may be amended, supplemented or otherwise modified from time to
time, and each license agreement relating to Patents hereafter granted to, used
or acquired by the Grantor, in each case together with the right to use and rely
upon the inventions and other intellectual property conveyed thereunder.

“PTO” means the United States Patent and Trademark Office.



--------------------------------------------------------------------------------

“Security Interest” means the security interest and collateral assignment
granted in the Patent and Trademark Collateral pursuant to this Agreement.

“Trademark License” means each license agreement identified in Exhibit B hereto
as it may be amended, supplemented or otherwise modified from time to time, and
each license agreement relating to Trademarks hereafter used, adopted or
acquired by the Grantor.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers of the Grantor adopted for its
use anywhere in the world or hereinafter adopted or acquired, whether currently
in use or not, and the goodwill associated therewith, all registrations and
recordings thereof, and all applications in connection therewith, including
those identified in Exhibit B to this Agreement, and (b) all renewals thereof by
the Grantor.

2. Grant of Security Interest. As collateral security for the prompt and
complete payment and performance when due of the Obligations and for the other
purposes provided in this Agreement, the Grantor hereby grants, assigns and
conveys to the Lender all of the Grantor’s right, title and interest in and to
the Patent and Trademark Collateral as collateral security and hereby grants the
Lender a continuing first priority security interest therein. Such grant
includes, without limitation, a grant of the security interest to secure the
payment and performance of the Obligations. Notwithstanding the foregoing
assignment, unless and until there shall have occurred and be continuing an
Event of Default, the Grantor shall retain and the Lender hereby grants to the
Grantor the exclusive, non-transferable, revocable right and license to use the
Patent and Trademark Collateral for all legal purposes, including without
limitation on and in connection with making, having made, using and selling the
services and products sold by the Grantor, for the Grantor’s own benefit and
account and for none other (except as provided in the Patent Licenses identified
on Exhibit A and the Trademark Licenses identified on Exhibit B). The Grantor
agrees not to sell or assign its interest in, or grant any sublicense under, the
foregoing license granted to the Grantor without the prior written consent of
the Lender, which may be withheld in the Lender’s sole and absolute discretion.

3. Representations and Warranties. The Grantor hereby represents and warrants to
Lender that:

(a) Description of Patent and Trademark Collateral. True and complete schedules
setting forth all Patents, Patent Licenses, Trademarks and Trademark Licenses
owned, held, controlled or used by the Grantor or to which the Grantor is a
party on the date of this Agreement, together with a summary description and
full information in respect of the filing, registration, issuance and expiration
dates thereof, as applicable, are set forth on Exhibit A with respect to Patents
and Patent Licenses and on Exhibit B with respect to Trademarks and Trademark
Licenses, respectively, to this Agreement.

(b) Title; No Other Liens. The Patent and Trademark Collateral is held by
Grantor free and clear of any and all Liens or claims of others. None of the
Grantor’s Affiliates has any right, title or interest in or to any of the Patent
and Trademark Collateral. No security



--------------------------------------------------------------------------------

agreement, financing statement or other public notice with respect to all or any
part of the Patent and Trademark Collateral is on file or of record in any
public office, except such as may have been filed in favor of the Lender
pursuant to the Loan Documents.

(c) Perfected Liens. The Liens granted pursuant to this Agreement will
constitute, upon the completion of all the filings or notices listed in Exhibit
C to this Agreement, which Exhibit includes all UCC-1 financing statements and
foreign counterparts thereof to be filed pursuant to the Loan Documents and all
requisite filings to be made with the PTO or foreign counterpart thereof in the
forms substantially similar to that of Exhibit D and Exhibit E to this
Agreement, as applicable, valid and perfected Liens on all Patent and Trademark
Collateral in favor of the Lender, which are prior to all other Liens on such
Patent and Trademark Collateral and which are enforceable as such against all
Persons.

(d) Consents under Contracts. No consent (other than consents that have been
obtained) of any party (other than the Grantor) to any Contract that constitutes
part of the Patent and Trademark Collateral is required, or purports to be
required, in connection with the execution, delivery and performance of this
Agreement or the exercise of the Lender’s rights and remedies provided herein or
at law.

(e) Chief Executive Office. The Grantor’s chief executive office and chief place
of business is located at 3000 Bayport Drive, 250, Tampa, Florida 33607.

(f) Authority. The Grantor has full power, authority and legal right to grant
the Lender the Lien on the Patent and Trademark Collateral pursuant to this
Agreement.

(g) Approvals, Filings, Etc. No authorization, approval or consent of, or
filing, registration, recording or other action with, any United States or
foreign court, governmental body, regulatory agency, self-regulatory
organization, or stock exchange or market, the shareholders of the Grantor or
any other Person, including, without limitation, the PTO or any foreign
counterpart thereof, is required to be obtained or made by the Grantor or any
Subsidiary (1) for the grant by the Grantor of the Lien on the Patent and
Trademark Collateral pursuant to this Agreement, (2) the collateral assignment
of the Patent and Trademark Collateral to the Lender pursuant to this Agreement
or (3) to perfect the Lien purported to be created by this Agreement, in each
case except as has been obtained or made or (4) for the exercise of the Lender’s
rights and remedies provided herein or at law.

(h) No Claims. Each of the Patents and Trademarks existing on the date hereof is
valid and enforceable, and the Grantor is not presently aware of any past,
present or prospective claim by any third party that any of such Patents or
Trademarks are invalid or unenforceable, or that the use of any Patents does or
may violate the rights of any third person, or of any basis for any such claims.

(i) Statutory Notice. The Grantor has used and will continue to use proper
statutory notice in connection with its use of the Patents.

(j) Certain Patent Matters. To its knowledge, the Grantor does not lack any
material rights or licenses to use the Patents or to make, have made, use, sell,
or offer for sale the



--------------------------------------------------------------------------------

claimed subject matter of the Patents. To the knowledge of the Grantor, there
are no facts which would form a basis for a finding that any of the claims of
the Patents is unpatentable, unenforceable or invalid. To the knowledge of the
Grantor, there are no pending U.S. or foreign patent applications which, if
issued, would limit or prohibit the ability of the Grantor or the Lender to
make, have made, use, sell, or offer for sale the claimed subject matter of the
Patents.

(k) Custom License Matters. Each Patent License or Trademark License is the
legal, valid and binding obligation of the Grantor and the respective licensor
thereunder; the Grantor is not, and, to the best knowledge of the Grantor, each
licensor is not, in default of any of its obligations under any Patent License
or Trademark License; no event has occurred and no circumstance exists that with
the giving of notice or the passage of time, or both, would constitute such a
default by the Grantor; and, to the best knowledge of the Grantor, no such event
has occurred or circumstance exists that would constitute a default by the
licensor under any Patent License or Trademark License.

4. Covenants. The Grantor covenants and agrees with the Lender that from and
after the date of this Agreement until the payment and performance in full by
the Grantor of all of the Obligations:

(a) Further Documentation. At any time and from time to time, upon the written
request of the Lender, and at the sole expense of the Grantor, the Grantor will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Lender may request for the purpose of obtaining
or preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, any applicable filing with the
PTO or any foreign counterpart, and the filing of any financing or continuation
statements under the UCC or similar laws in effect in any such jurisdiction with
respect to the Liens created hereby. The Grantor also hereby authorizes the
Lender to file any such financing or continuation statement without the
signature of the Grantor to the extent permitted by applicable law. A
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement for filing in any jurisdiction.

(b) Maintenance of Records. The Grantor will keep and maintain at its own cost
and expense satisfactory and complete records of the Patent and Trademark
Collateral. For the further security of the Lender, the Grantor hereby grants to
the Lender a security interest in all of the Grantor’s books and records
pertaining to the Patent and Trademark Collateral, in any form whatsoever, and
the Grantor shall turn over any such books and records for inspection at the
office of the Grantor to the Lender or to its representatives during normal
business hours at the request of the Lender.

(c) Limitation on Liens on Patent and Trademark Collateral. The Grantor (x) will
not create, incur or permit to exist, will defend the Patent and Trademark
Collateral against, and will take such other action as is necessary to remove,
any Lien or claim on or to the Patent and Trademark Collateral, other than the
Liens created hereby and by the other Loan Documents, and (y) will defend the
right, title and interest of the Lender in and to any of the Patent and
Trademark Collateral against the claims and demands of all Persons.



--------------------------------------------------------------------------------

(d) Limitations on Dispositions of Patent and Trademark Collateral. The Grantor
will not sell, transfer, assign, grant any participation in, sublicense or
otherwise dispose of any of the Patent and Trademark Collateral to any Persons,
including, without limitation, any Subsidiary or Affiliate, or attempt, offer or
contract to do so.

(e) Limitations on Modifications, Waivers, Extensions of Patent Licenses and
Trademark Licenses. The Grantor will not (i) amend, modify, terminate or waive
any provision of any Patent License with respect to any Patent or Trademark
License with respect to any Trademark in any manner which could reasonably be
expected to materially adversely affect the value of such Patent License or
Trademark License as Patent and Trademark Collateral, or (ii) fail to exercise
promptly and diligently each and every material right and perform each material
obligation which it may have under each Patent License and Trademark License
with respect to any Trademarks. Within three (3) days of receipt thereof, the
Grantor will deliver to the Lender a copy of each material demand, notice or
document received by it relating in any way to each Patent License and Trademark
License.

(f) Further Identification of Patent and Trademark Collateral. The Grantor shall
furnish to the Lender from time to time, upon the request of the Lender,
statements and schedules further identifying and describing the Patent and
Trademark Collateral and such other reports in connection with the Patent and
Trademark Collateral as the Lender may reasonably request, all in reasonable
detail.

(g) Notices. The Grantor shall advise the Lender promptly, but in no event later
than three (3) days after the occurrence thereof, in reasonable detail, at its
address specified in accordance with Section 15 hereof, (i) of any Lien on, or
claim asserted against, any of the Patent and Trademark Collateral, other than
as created hereby or as permitted hereby, (ii) of any Event of Default hereunder
or any event which, with the giving of notice or the passage of time, or both,
would become an Event of Default hereunder and (iii) of the occurrence of any
other event which could reasonably be expected to have a material adverse effect
on the Liens created hereunder or the rights of the Lender hereunder.

(h) Patents.

(1) The Grantor will notify the Lender immediately if it knows, or has reason to
know, that any application relating to any Patent may become abandoned or of any
adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the PTO or any foreign counterpart thereof, or any court or tribunal in any
country) regarding the Grantor’s ownership of or license rights or other rights
with respect to any Patent.

(2) The Grantor will, with respect to any Patent that the Grantor obtains after
the Closing Date or any Patent License that the Grantor acquires after the
Closing Date, promptly, but in no event later than three (3) days thereafter,
(i) take all actions necessary so that the Lender shall obtain a perfected
security interest in such Patent or Patent License and (ii) provide to the
Lender a revised Exhibit A, listing all Patents and all Patent Licenses in which
the Grantor has an interest.



--------------------------------------------------------------------------------

(3) Upon request of the Lender, the Grantor shall execute and deliver any and
all agreements, instruments, documents, and papers as the Lender may request to
evidence the Lender’s security interest in such Patents or Patent Licenses, and
the Grantor hereby constitutes the Lender its attorney-in-fact to execute and
file all such writings for the foregoing purposes, all acts of such attorney
being hereby ratified and confirmed; such power being coupled with an interest
is irrevocable until the Grantor shall have paid and performed in full all of
its obligations under this Agreement and the other Loan Documents.

(4) The Grantor will take all reasonable and necessary steps, including, without
limitation, in any proceeding before the PTO or any foreign counterpart thereof
to maintain and pursue each Patent including, without limitation, payment of
maintenance fees.

(5) In the event that any Patent included in the Patent and Trademark Collateral
is infringed by a third party, the Grantor shall promptly notify the Lender
after the Grantor learns thereof and shall, if appropriate, sue for
infringement, seeking injunctive relief where appropriate and to recover any and
all damages for such infringement, or take such other actions as the Grantor
shall reasonably deem appropriate under the circumstances to protect such
Patent.

(6) The Grantor hereby grants to the Lender and Lender’s employees and agents
the right, upon prior written notice, to visit the Grantor’s plants and
facilities, and the Grantor shall use its best efforts to arrange for the Lender
and its employees and agents to have access to such plants and facilities of
third parties which manufacture or supply goods or services, for or under
contract with the Grantor.

(i) Trademarks.

(1) The Grantor (either itself or through licensees) will, with respect to each
Trademark identified in Exhibit B, as Exhibit B may be amended, supplemented or
otherwise modified from time to time, (i) continue to use or have used such
Trademark to the extent necessary to maintain such Trademark in full force free
from any claim of abandonment for non-use, (ii) maintain as in the past the
quality of products and services offered under such Trademark, (iii) employ such
Trademark with the appropriate notice of registration, (iv) not adopt or use any
mark which is confusingly similar or a colorable imitation of such Trademark
unless the Lender shall obtain a first priority perfected security interest in
the Grantor’s interest in such mark pursuant to this Agreement, and (v) not (and
not permit any licensee or sublicensee thereof to) do any act or knowingly omit
to do any act whereby any such Trademark may become invalidated.

(2) The Grantor will promptly notify the Lender if any application or
registration relating to any Trademark may become abandoned, canceled or denied,
or of any adverse determination or development (including, without limitation,
the institution of, or any such determination or development in, any proceeding
in the PTO or any foreign counterpart thereof, or any court or tribunal in any
country) regarding the Grantor’s ownership interest in such Trademark or its
right to register the same or to keep and maintain the same.



--------------------------------------------------------------------------------

(3) The Grantor will, with respect to any Trademark that the Grantor registers
after the Closing Date or any Trademark License that the Grantor acquires after
the Closing Date, promptly (i) take all actions necessary so that the Lender
shall obtain a perfected security interest in such Trademark or Trademark
License and (ii) provide to the Lender a revised Exhibit B listing all
registered Trademarks and all Trademark Licenses in which the Grantor has an
interest.

(4) Upon request of the Lender, the Grantor shall execute and deliver any and
all agreements, instruments, documents, and papers as the Lender may request to
evidence the Lender’s security interest in any Trademark and the goodwill and
general intangibles of the Grantor relating thereto or represented thereby, and
the Grantor hereby constitutes the Lender its attorney-in-fact to execute and
file all such writings for the foregoing purposes, all acts of such attorney
being hereby ratified and confirmed; such power being coupled with an interest
is irrevocable until the Grantor shall have paid and performed in full all of
its obligations under the Loan Documents.

(5) The Grantor will take all reasonable and necessary steps, including, without
limitation, in any proceeding before the PTO or any foreign counterpart thereof,
to maintain and pursue each application (and to obtain the relevant
registration) and to maintain the registration of the Trademarks, including,
without limitation, filing of applications for renewal, affidavits of use and
affidavits of incontestability.

(6) In the event that any Trademark included in the Patent and Trademark
Collateral is infringed, misappropriated or diluted by a third party, the
Grantor shall notify the Lender and shall, if appropriate, sue for infringement,
misappropriation or dilution, seeking injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution,
or take such other action as the Grantor reasonably deems appropriate under the
circumstances to protect such Trademark.

(j) Further Actions. Without limiting the foregoing provisions of this
Section 4, the Grantor further agrees for itself and its successors and assigns
to execute upon request any other lawful documents and likewise to perform any
other lawful acts which may be necessary or desirable to secure fully for the
Lender, all right, title and interest in and to the Patent and Trademark
Collateral, including, but not limited to, the execution of substitution,
reissue, divisional or continuation patent applications, and preliminary or
other statement of the giving of testimony in any interference or other
proceeding in which the Patent and Trademark Collateral or any application,
Patent or Trademark directed thereto or derived therefrom may be involved.

(k) License Agreements. The Grantor shall comply with its obligations under each
of its Patent Licenses and Trademark Licenses.



--------------------------------------------------------------------------------

(l) Changes in Locations, Name, Etc. The Grantor will not (i) change the
location of its chief executive office/chief place of business from that
specified in Section 3(e) or (ii) change its name, identity or corporate
structure except as may be permitted under the Loan Agreement and, prior to such
action or event, shall have taken appropriate action satisfactory to the Lender
to preserve and protect the Lender’s collateral assignment and the Security
Interest under this Agreement.

(m) Subsidiaries. This Agreement is entered into on behalf of and for the
benefit of the Grantor. The Grantor will not permit any of its Subsidiaries or
Affiliates to have any ownership or other rights in or to exercise any control
over any of the Patent and Trademark Collateral.

(n) Indemnification. The Grantor shall indemnify, protect, defend and hold
harmless the Lender and its officers, trustees, employees, attorneys, managers,
members, directors, Affiliates, agents, shareholders and representatives (each,
an “Indemnified Person”) from and against any and all claims, demands, losses,
judgments, damages, expenses or liabilities (including liabilities for
penalties) of whatsoever kind or nature, and to reimburse the Lender for all
costs and expenses, including, without limitation, reasonable attorneys’ fees
and expenses, caused by, relating to, arising out of, resulting from, or in any
way connected with this Agreement or the transactions contemplated herein,
including, without limitation, any breach hereof or Event of Default, or the
exercise by the Lender of any right or remedy granted to it hereunder or under
the other Loan Documents or under applicable law. In no event shall any
Indemnified Person other than the Lender have any liability or obligation to the
Grantor under this Agreement or applicable law (liability under which the
Grantor hereby waives) for any matter or thing in connection with this
Agreement, and in no event shall the Lender be liable, in the absence of a
determination of gross negligence or willful misconduct on its part by final
judgment (not subject to further appeal) of a court of competent jurisdiction,
for any matter or thing in connection with this Agreement other than to account
for moneys actually received by it in accordance with the terms hereof. If and
to the extent that the obligations of the Grantor under this Section 4(n) are
unenforceable for any reason, the Grantor hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under applicable law.

5. Lender’s Powers.

(a) Powers. The Grantor hereby irrevocably constitutes and appoints the Lender
and any officer or agent thereof with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of the Grantor and in the name of the Grantor or in its own
name, from time to time in the Lender’s discretion, during any period in which
an Event of Default is continuing, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement. The Grantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof. This power of
attorney is a power coupled with an interest and shall be irrevocable until the
Grantor shall have paid and performed in full all of the Obligations.



--------------------------------------------------------------------------------

(b) Filing and Recordation. In addition to the filings the Grantor is required
to make as specified in Exhibit C, this Agreement or an instrument referring
hereto may be filed and recorded in such public offices and with such
governmental authorities, including the PTO or foreign counterpart thereof, as
the Lender may determine from time to time. The Lender may so file and record
this Agreement as a “security interest”, “collateral assignment”, “assignment”
or similar designation as the Lender may determine (so long as such designation
is consistent with the terms of this Agreement) and the Lender may from time to
time rerecord and refile or take other action to change the designation under
which this Agreement is filed or recorded (so long as such designation is
consistent with the terms of this Agreement).

(c) Other Powers. The Grantor also authorizes the Lender, at any time and from
time to time, to execute, in connection with the sale provided for herein, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Patent and Trademark Collateral.

(d) No Duty on Lender’s Part. The powers conferred on the Lender hereunder are
solely to protect the Lender’s interests in the Patent and Trademark Collateral
and shall not impose any duty upon the Lender to exercise any such powers. The
Lender shall be accountable only for amounts that it actually receives as a
result of the exercise of such powers, and neither it nor any of its officers,
directors, partners, managers, employees or agents shall be responsible to the
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

(e) Grantor Remains Liable under Contracts. Anything herein to the contrary
notwithstanding, the Grantor shall remain liable under each of the Contracts
that constitute part of the Patent and Trademark Collateral to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with and pursuant to the terms and provisions of
each such Contract. The Lender shall not have any obligation or liability under
any Contract that constitutes part of the Patent and Trademark Collateral by
reason of or arising out of this Agreement or the receipt by the Lender of any
payment relating to such Contract pursuant hereto, nor shall the Lender be
obligated in any manner to perform any of the obligations of the Grantor under
or pursuant to any such Contract, to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party under any such Contract, to present
or file any claim, to take any action to enforce any performance or to collect
the payment of any amounts which may have been assigned to it or to which it may
be entitled at any time or times.

6. Performance by Lender of Grantor’s Obligations. If the Grantor fails to
perform or comply with any of its agreements contained herein, the Lender,
following notice to the Grantor to the extent required under the Loan Documents,
may itself perform or comply, or otherwise cause performance or compliance, with
such agreement, and the expenses of the Lender incurred in connection with such
performance or compliance shall be payable by the Grantor to the Lender on
demand and shall constitute Obligations secured hereby in accordance with the
provisions of the Loan Agreement.



--------------------------------------------------------------------------------

7. Remedies. If an Event of Default has occurred and is continuing, the Lender
may exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the UCC and all other rights and remedies granted to it under the Loan
Agreement.

8. Limitation on Duties Regarding Preservation of Patent and Trademark
Collateral. The Lender’s sole duty with respect to the custody, safekeeping and
physical preservation of the Patent and Trademark Collateral in its possession,
under the UCC or otherwise, shall be to deal with it in the same manner as the
Lender deals with similar property for its own account. Neither the Lender nor
any of its Affiliates, directors, managers, members, officers, employees,
representatives or agents shall be liable for failure to demand, collect or
realize upon all or any part of the Patent and Trademark Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Patent and Trademark Collateral upon the request of the Grantor or
otherwise.

9. Powers Coupled with an Interest. All authorizations and agencies herein
contained with respect to the Patent and Trademark Collateral are irrevocable
and powers coupled with an interest until the Grantor has paid and performed in
full all of the Obligations.

10. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11. Paragraph Headings, Captions, Etc. The paragraph headings, the captions and
the footers, used in this Agreement are for convenience of reference only and
are not to affect the construction hereof or be taken into consideration in the
interpretation hereof.

12. No Waiver; Cumulative Remedies. The Lender shall not by any act, delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Event of Default or in any breach of any
of the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Lender, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Lender of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Lender would otherwise have
on any future occasion. The rights and remedies herein and in the other Loan
Documents provided are cumulative, may be exercised singly or concurrently and
are not exclusive of any rights or remedies provided by law or in equity or by
statute.

13. Waivers and Amendments; Successors and Assigns. None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by the party to be charged with
enforcement. This Agreement shall be binding upon the successors and assigns of
the Grantor and shall inure to the



--------------------------------------------------------------------------------

benefit of the Lender and its successors and assigns. The Grantor may not assign
its rights or obligations under this Agreement without the prior written consent
of the Lender, which may be withheld by the Lender in its sole and absolute
discretion.

14. Termination of Security Interest; Release of Patent and Trademark
Collateral.

(a) Upon the indefeasible payment and performance in full by the Grantor of the
Obligations, all right, title and interest of the Lender in and to the Patent
and Trademark Collateral, including the Security Interest, pursuant to this
Agreement shall terminate and all rights to the Patent and Trademark Collateral
shall revert to the Grantor.

(b) Upon any such termination of the Security Interest, the Lender will, at the
expense of the Grantor, execute and deliver to the Grantor such documents and
take such other actions as the Grantor shall reasonably request to evidence the
reassignment of the Patent and Trademark Collateral to the Grantor and the
termination of the Security Interest. The Lender shall deliver to the Grantor
all Patent and Trademark Collateral so released then in the Lender’s possession.

15. Notices.

All notices, requests and demands to or upon the respective parties hereto shall
be given in writing and either (a) delivered by hand or (b) delivered by
national overnight courier service with next business day delivery, and shall be
deemed to have been duly given or made on the date of delivery if delivered by
hand, and on the next business day if delivered by national overnight courier
service. All notices, requests and demands are to be given or made to the
respective parties at the following addresses (or to such other addresses as
either party may designate by notice in accordance with the provisions of this
paragraph):

 

If to Grantor:    Jagged Peak, Inc.    3000 Bayport Drive, #250    Tampa,
Florida 33607    Attention: Andrew J. Norstrud With a copy to:    Shumaker, Loop
& Kendrick, LLP    Bank of America Plaza    101 East Kennedy Boulevard    Suite
2800    Tampa, Florida 33602    Attention: Gregory C. Yadley



--------------------------------------------------------------------------------

If to Lender:    Moriah Capital, L.P.    444 Madison Avenue, Suite 501,    New
York, New York 10022    Attention: Alexandre T. Speaker and Greg T. Zilberstein
With a copy to:    Cohen Tauber Spievack & Wagner P.C.    420 Lexington Avenue,
Suite 2400    New York, New York 10170    Attention: Adam Stein

16. Fees and Expenses. The Grantor agrees to pay the fees of the Lender in
performing its services under this Agreement and all reasonable expenses
(including but not limited to attorneys’ fees and costs for legal services,
costs of insurance and payments of taxes or other charges) of, or incidental to,
the custody, care, sale or realization on any of the Patent and Trademark
Collateral or in any way relating to the performance of the obligations or the
enforcement or protection of the rights of the Lender hereunder.

17. Survival. All representations, warranties, covenants and agreements of the
Grantor and of the Lender contained herein will survive the execution and
delivery hereof and the release of any Patent and Trademark Collateral pursuant
hereto and shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of the Lender or the Grantor or any person
who controls the Lender or the Grantor.

18. Grantor’s Obligations Absolute, Etc. The obligations of the Grantor under
this Agreement shall be absolute and unconditional and shall remain in full
force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever, including, without limitation: (a) any renewal, extension, amendment
or modification of or addition or supplement to or deletion from any of the
other Loan Documents or any other agreement or instrument referred to therein,
or any assignment or transfer of any thereof; (b) any waiver, consent,
extension, indulgence or other action or inaction under or in respect of any
such Loan Document or other agreement or instrument; (c) any furnishing of any
additional security to the Lender or its assignees or any acceptance thereof or
any release of any security by the Lender or its assignees; (d) any limitation
on any party’s liability or obligations under any such Loan Document or other
agreement or instrument or any invalidity or unenforceability, in whole or in
part, of any such Loan Document or other agreement or instrument or any term
thereof; or (e) any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to the
Grantor, or any action taken with respect to this Agreement by any trustee or
receiver, or by any court, in any such proceeding, whether or not the Grantor
shall have notice or knowledge of any of the foregoing.

19. Integration. This Agreement, together with the other agreements referenced
herein, represents the entire agreement of the Grantor and the Lender with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Lender relative to the subject matter
hereof not expressly set forth or referred to herein.



--------------------------------------------------------------------------------

20. Counterparts; Execution. This Agreement may be executed in any number of
counterparts and all the counterparts taken together shall be deemed to
constitute one and the same instrument. This Agreement, once executed by a
party, may be delivered to the other party hereto by electronic transmission of
a copy of this Agreement bearing the signature of the party so delivering this
Agreement.

21. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, THE LAWS OF
WHICH THE GRANTOR HEREBY EXPRESSLY ELECTS TO APPLY TO THIS AGREEMENT, WITHOUT
GIVING EFFECT TO PROVISIONS FOR CHOICE OF LAW THEREUNDER. THE GRANTOR AGREES
THAT ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE OR ARISING OUT OF THIS
AGREEMENT SHALL BE COMMENCED IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT.

22. WAIVER OF JURY TRIAL. GRANTOR HEREBY WAIVES ANY AND ALL RIGHTS THAT IT MAY
NOW OR HEREAFTER HAVE UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY
STATE OR OTHER JURISDICTION TO A TRIAL BY JURY OF ANY AND ALL ISSUES ARISING
EITHER DIRECTLY OR INDIRECTLY IN ANY ACTION OR PROCEEDING BETWEEN GRANTOR AND
LENDER OR THEIR SUCCESSORS AND ASSIGNS, OUT OF OR IN ANY WAY CONNECTED WITH THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, THE OBLIGATIONS AND/OR THE COLLATERAL. IT
IS INTENDED THAT SAID WAIVER SHALL APPLY TO ANY AND ALL DEFENSES, RIGHTS, AND/OR
COUNTERCLAIMS IN ANY ACTION OR PROCEEDINGS BETWEEN GRANTOR AND LENDER. GRANTOR
WAIVES ALL RIGHTS TO INTERPOSE ANY CLAIMS, DEDUCTIONS, SETOFFS OR COUNTERCLAIMS
OF ANY KIND, NATURE OR DESCRIPTION IN ANY ACTION OR PROCEEDING INSTITUTED BY
LENDER WITH RESPECT TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE
OBLIGATIONS, THE COLLATERAL OR ANY MATTER ARISING THEREFROM OR RELATING THERETO,
EXCEPT COMPULSORY COUNTERCLAIMS.

23. CONSENT TO JURISDICTION. GRANTOR HEREBY (a) IRREVOCABLY SUBMITS AND CONSENTS
TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE
STATE OF NEW YORK, NEW YORK COUNTY, WITH RESPECT TO ANY ACTION OR PROCEEDING
ARISING OUT OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE OBLIGATIONS AND/OR
THE COLLATERAL OR ANY MATTER ARISING THEREFROM OR RELATING THERETO, AND
(b) WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE OR
FORUM NON CONVENIENS WITH RESPECT THERETO. IN ANY SUCH ACTION OR PROCEEDING,
GRANTOR WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT OR OTHER PROCESS
AND PAPERS THEREIN AND AGREES THAT THE SERVICE THEREOF MAY BE MADE BY CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO GRANTOR AT ITS OFFICES SET FORTH
HEREIN OR OTHER ADDRESS THEREOF OF WHICH LENDER HAS RECEIVED NOTICE AS PROVIDED
IN THIS AGREEMENT.



--------------------------------------------------------------------------------

NOTWITHSTANDING THE FOREGOING, GRANTOR CONSENTS TO THE COMMENCEMENT BY LENDER OF
ANY ACTION OR PROCEEDING IN ANY OTHER JURISDICTION TO ENFORCE ITS RIGHTS IN AND
TO THE COLLATERAL AND GRANTOR WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH ACTION OR
PROCEEDING.

24. Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor and the Lender have caused this Patent and
Trademark Security Agreement to be duly executed and delivered by their
respective officers or other representatives thereunto duly authorized as of the
date first above written.

 

JAGGED PEAK, INC. By:  

 

Name:   Title:   MORIAH CAPITAL L.P. By: Moriah Capital Management, L.P.,
General Partner By: Moriah Capital Management, GP, LLC, General Partner By:  

 

Name:   Title:  

[SIGNATURE PAGE – PATENT AND TRADEMARK SECURITY AGREEMENT]



--------------------------------------------------------------------------------

STATE OF            )ss.   COUNTY OF        )  

On             , 2009, before me,                     , a Notary Public,
personally appeared                     , who proved to me on the basis of
satisfactory evidence to be the person (s) whose name (s) is / are subscribed to
the within instrument and acknowledged to me that he / she / they executed the
same in his / her / their authorized capacity (ies) on behalf of Jagged Peak,
Inc., as Grantor, and that by his / her / their signature (s) on the instrument,
Jagged Peak, Inc. executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of
                     that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

  , Notary Public   My Commission Expires                       

[NOTARIZATION PAGE - PATENT AND TRADEMARK SECURITY AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

Patents, Patent Licenses and Patent Applications

None.

ISSUED PATENTS

None.

PATENT LICENSES

None.

PATENT APPLICATIONS

None.



--------------------------------------------------------------------------------

EXHIBIT B

Trademarks and Trademark Licenses

TRADEMARKS

 

Serial

App. No.

 

Item

 

Status

 

Filing Date

 

Date Published,

Allowed, or

Registered

77670126

  Jagged Peak   Live   February 13, 2009   December 8, 2009

77670281

  Edge   Live   February 13, 2009   Not yet published, allowed or registered

TRADEMARK LICENSES

 

Trademark License

 

Parties

 

Date

None.

   



--------------------------------------------------------------------------------

EXHIBIT C

Filings Required for Collateral Assignment

and to Perfect Security Interest

1. Filing of Trademark Collateral Assignment and Security Agreement with the
United States Patent and Trademark Office.

2. Filing of Patent Collateral Assignment and Security Agreement with the United
States Patent and Trademark Office, as applicable.

3. Filing of notice of security interest with Canada and the States of Nevada
and Florida, as applicable.

4. Any filings for the perfection of security interests in intellectual property
in Canada, as applicable.



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT D

FORM OF PATENT COLLATERAL ASSIGNMENT

AND SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT, dated as of             , 2009, (this
“Agreement”), made by JAGGED PEAK, INC., a Nevada corporation (together with its
Subsidiaries, “Grantor”), in favor of MORIAH CAPITAL, L.P., a Delaware limited
partnership (“Lender”).

Capitalized terms not otherwise defined herein have the meaning set forth in the
Patent and Trademark Security Agreement, of even date herewith, between Grantor
and Lender (the “Patent and Trademark Security Agreement”).

W I T N E S S E T H:

WHEREAS, the Grantor has acquired certain right, title and interest in certain
United States patents and patent applications identified in Exhibit 1 hereto
(the “Patents”);

WHEREAS, the Grantor and the Lender are parties to that certain Loan and
Security Agreement, dated as of December _, 2009 (as from time to time amended
or supplemented, the “Loan Agreement”);

WHEREAS, it is a condition precedent to the Lender’s entry into the Loan
Agreement that the Grantor shall have executed and delivered the Patent and
Trademark Security Agreement to the Lender;

WHEREAS, the Grantor wishes to grant to the Lender a security interest in
certain of its property and assets to secure the performance of its obligations
under the Loan Agreement and the other Loan Documents; and

WHEREAS, the Grantor and Lender by this instrument seek to confirm and make a
record of the collateral assignment of and grant of a security interest in the
Patents;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Grantor does hereby acknowledge and confirm
that it has made a collateral assignment to the Lender of, and has granted to
the Lender a security interest in, all of the Grantor’s right, title and
interest in, to, and under the Patents. The Grantor also acknowledges and
confirms that the rights and remedies of the Lender with respect to the
collateral assignment of and security interests in the Patents acknowledged and
confirmed hereby are more fully set forth in the Patent and Trademark Security
Agreement and the Loan Documents, the terms and provisions of which are
incorporated herein by reference.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

JAGGED PEAK, INC. By:  

 

Name:   Title:   MORIAH CAPITAL, L.P. By:  

 

Name:   Title:  

[SIGNATURE PAGE - PATENT COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

STATE OF            )ss.    COUNTY OF        )   

On             , 2009, before me,                     , a Notary Public,
personally appeared                     , who proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacity on behalf of Jagged Peak, Inc., as Grantor, and that by his signature
on the instrument, Jagged Peak, Inc. executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of
                     that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

  , Notary Public   My Commission Expires                       



--------------------------------------------------------------------------------

EXHIBIT 1

Patents and Patent Applications



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF TRADEMARK COLLATERAL ASSIGNMENT

AND SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT, dated as of December 17, 2009, made by JAGGED
PEAK, INC., a Nevada corporation (together with its Subsidiaries, “Grantor”), in
favor of MORIAH CAPITAL, L.P., a Delaware limited partnership (“Lender”).

Capitalized terms not otherwise defined herein have the meaning set forth in the
Patent and Trademark Security Agreement, of even date herewith, between Grantor
and Lender (the “Patent and Trademark Security Agreement”).

W I T N E S S E T H:

WHEREAS, the Grantor has acquired an interest in certain trademarks identified
in Exhibit 1 hereto (the “Trademarks”);

WHEREAS, the Grantor and the Lender are parties to that certain Loan and
Security Agreement, dated as of December 17, 2009 (as from time to time amended
or supplemented, the “Loan Agreement”);

WHEREAS, it is a condition precedent to the Lender’s entry into the Loan
Agreement that the Grantor shall have executed and delivered the Patent and
Trademark Security Agreement to the Lender;

WHEREAS, the Grantor wishes to grant to Lender a security interest in certain of
its property and assets to secure the performance of its obligations under the
Loan Agreement and the other Loan Documents;

WHEREAS, the Grantor and the Lender by this instrument seek to confirm and make
a record of the collateral assignment of and grant of a security interest in the
Trademarks.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Grantor does hereby acknowledge and confirm
that it has made a collateral assignment to the Lender of, and has granted to
the Lender a security interest in, all of the Grantor’s right, title and
interest in, to, and under the Trademarks. The Grantor also acknowledges and
confirms that the rights and remedies of Lender with respect to the collateral
assignment of and security interests in the Trademarks acknowledged and
confirmed hereby are more fully set forth in the Patent and Trademark Security
Agreement and the Loan Documents, the terms and provisions of which are
incorporated herein by reference.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

JAGGED PEAK, INC. By:  

 

Name:   Title:   MORIAH CAPITAL, L.P. By: Moriah Capital Management, L.P.,
General Partner By: Moriah Capital Management, GP, LLC, General Partner By:  

 

Name:   Title:  

[SIGNATURE PAGE - TRADEMARK COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

STATE OF            )ss.    COUNTY OF        )   

On             , 2009, before me,                     , a Notary Public,
personally appeared                     , who proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacity on behalf of Jagged Peak, Inc., as Grantor, and that by his signature
on the instrument, Jagged Peak, Inc. executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of
                     that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

  , Notary Public   My Commission Expires                       



--------------------------------------------------------------------------------

EXHIBIT 1

Trademarks

 

Serial

App. No.

 

Item

 

Status

 

Filing Date

 

Date Published,

Allowed, or

Registered

77670126

  Jagged Peak   Live   February 13, 2009   December 8, 2009

77670281

  Edge   Live   February 13, 2009   Not yet published, allowed or registered